BARKDULL, Judge
(dissenting).
I respectfully dissent from the majority opinion in this cause. The trial judge *499found that the appellant had voluntarily terminated his employment and the record supports this finding. The employer urged the employee to return to work after he left; the employee did not respond to this request to return; the employee at no time made an effort to return to work with the employer; and the employer did not hire a replacement until some two and one-half months later.
Therefore, I think the action of the trial judge was eminently correct.